11th Court of Appeals
Eastland, Texas
Opinion
 
David Morris
            Appellant
Vs.                  No. 11-04-00115-CR – Appeal from Baylor County
State of Texas
            Appellee
 
            David Morris has filed in this court a motion to dismiss his appeal.  In his motion, Morris
states that he has reached an agreement with the State and that he no longer desires to pursue this
appeal.  The motion is signed by both Morris and his counsel.
            The motion is granted, and the appeal is dismissed.
 
                                                                                                PER CURIAM
 
May 20, 2004
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.